Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US 2017/0103849), Ichikawa (JP2013146154A) in view of Naruse  (JP2013080785).
Regarding claim 1, Sung teaches a wireless power receiving apparatus (see Fig. 1 and 5-10) comprising:
a receiving coil in which a current based on a magnetic field formed by a transmitting coil of a wireless power transmitting apparatus flows , the receiving coil comprising a first wire including a copper core (see Fig 4; 112 or 113 and para 0016, 0022) and the second wire of the receiving coil are wound around a same center (see Fig 10; 112 or 113)
Sung teaches the  apparatus yet does not disclose a second wire located at a pitch of the first wire the second wire not including a copper core.
Nevertheless, Ichikawa teaches a second wire located at a pitch of the first wire (see para 0010-0015, 0024 and 0034).

Additionally, Naruse teaches the second not including a copper core (see Fig. 9: para 0020-0026).
Therefore,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung with the teachings of Naruse by having the first wire and not including a copper core in order to improve heat exchange (thermal conductivity) rate .
Regarding claim 11, Sung teaches a wireless power receiving apparatus  (see Fig. 1 and 5-10) comprising: a receiving coil in which a current based on a magnetic field formed by a transmitting coil of a wireless power transmitting apparatus flows (see Fig 4; 112 or 113 and para 0016, 0022), wherein the receiving coil comprises a first wire including copper core in which the current flows (see Fig 10; 112 or 113).
	Sung teaches the  apparatus yet does not disclose a second wire located at a pitch of the first wire the second wire not including a copper core.
Nevertheless, Ichikawa teaches a second wire configured to maintain a pitch of the first wire (see para 0010-0015, 0024 and 0034)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung with the teachings of Ichikawa by having a second wire configured to maintain a pitch of the first wire in order to decrease the possibility that discharge may occur between the conductor layers during power transmission
Additionally, Naruse  teaches the second not including a copper core (see Fig. 9: para 0020-0026).
Therefore,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung with the teachings of Naruse by having the first wire and not including a copper core in order to improve heat exchange (thermal conductivity) rate.
Regarding claims 2 and 12,  the combination teaches wherein a diameter of the second wire corresponds to the pitch of the first wire (see para 0010-0015, 0024 and 0034; Ichikawa).
Regarding claims 3 and 13, the combination teaches the wireless power receiving apparatus of claim 1. 
Yet does not disclose wherein a diameter of the second wire corresponds to N times a diameter of the first wire, N being an integer greater than 1.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination as a matter of design choice to have a diameter of the second wire corresponds to N times a diameter of the first wire, N being an integer greater than 1 since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 4 and 14, the combination teaches wherein a diameter of the first wire is the same as a diameter of the second wire (see Fig. 11; Sung).
Regarding claims 5 and 15, the combination teaches the wireless power receiving apparatus of claim 1.
Yet does not disclose a diameter of the second wire corresponds to a diameter of the cooper core of the first wire.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination as a matter of design choice a diameter of the second wire corresponds to a diameter of the cooper core of the first wire since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 6 and 16, the combination teaches wherein the first wire and the second wire are arranged on a same plane in the receiving coil (see Fig. 5 and 11; Sung).
Regarding claims 7 and 17, the combination teaches the wireless power receiving apparatus of claim 1. 
Yet does not disclose wherein the copper core of the first wire is a ridge wire.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by having the copper core of the first wire is a ridge wire since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 8 and 18, the combination teaches wherein the second wire is used to maintain the pitch of the first wire (see para 0010-0015, 0024 and 0034; Ichikawa).
Regarding claims 9 and 19, the combination teaches wherein the pitch of the first wire is associated with an internal resistance of the receiving coil (see para 0010-0015, 0024 and 0034; Ichikawa).
Regarding claims 10 and 20, the combination teaches wherein the internal resistance decreases as the pitch of the first wire increases (see para 0010-0015, 0024 and 0034; Ichikawa).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        November 13, 2021